Conn, J.
The trust-deed offered in évidence, executed by the Fox and. Wisconsin Improvement Company, *214declares fully tlie conditions and trusts upon which it was made, according to the act of the legislature of October 3, 1856. One of the conditions of that act, and of the trust-deed, was, that, in case the company faded to comply with any of the requirements of that act, or to pay the principal and interest of its bonds as they became due and payable, the trustees were authorized to proceed and sell at public auction the lands belonging to the company, but with this limitation, that the lands should be sold “in tracts not exceeding six hundred and forty acres.” Now, it appears that the lands in controversy in this case were odd numbers in the Stockbridge Indian reservation, which had been designated by the general government as a part of those granted by congress in aid of the improvement, and which had been accepted by the state. And the list shows that they came within the limitations of the act, as each lot only’ contained sixty-two and a half acres. But it appears, further, from the deed made by the trustees, which was offered in evidence by the plaintiff company, and ruled out by the court, that these lots, together with a large number of others, amounting to nearly twenty-one hundred acres, were struck off and sold by them to Samuel Marsh, Erastus Corning, and Horatio Seymour, for the sum of eight hundred and thirty-two dollars and twelve cents, they being the highest and best bidders therefor. Upon the face of this deed, we think it must be assumed that this was but one sale and one bid for all the lands embraced in the deed. There is nothing that will justify the inference that the lands were sold in parcels, but the entire quantity appears to have been sold together, and a gross sum paid therefor. If this were so — and we do not see how any other conclusion .can be arrived at upon the face of the deed — then it would seem that the trustees, in making this sale in the manner they did, exceeded the power conferred upon them by the trust-deed. For, as already stated, this trust-deed, and the act of the legis* *215lature, restricted the power of the trustees to selling the land in tracts which should not exceed six hundred and forty acres. This limitation upon the power of the trustees, in regard to selling the lands, was obviously' intended for the benefit of persons designing to purchase small tracts, and to prevent them from being sold in large quantities, which could only be bought by individuals or corporations that could command large sums of money. That such was the intention of the legislature, in requiring that the lands should be sold ‘ ‘ in tracts not exceeding six hundred and forty acres,” is plainly manifest, as well from the act of October, 1856, as from the subsequent acts of April 13,1861, and April 10,1865. See proviso in section 2, chapter 289, General Laws of 1861; and section 1, chapter 535, General Laws of 1865. So, upon the face of the trust-deed and the one executed by the trustees, we are compelled to say that the trustees exceeded their power in selling, at one bid and as one sale, the quantity they did, to Marsh, Corning and Seymour, and “that no title to a greater quantity than six hundred and forty acres could vest in the purchaser or purchasers.” This is the express language of the acts above referred to, and effect must be given to it. The deed executed by the trustees, and by which the plaintiff company derives title, contains, however, a recital that such trustees theretofore commenced an action in the circuit court of Fond du Lac county against the Fox and Wisconsin Improvement Company and the mortgagee in trust, for the purpose, among other things, of amending the execution of the power of sale contained in the trust-deed, and that the court, by its order and judgment, did amend such power. But if the trustees executed the deed by virtue of the amendment made by the circuit court, empowering them to sell in quantities exceeding six hundred and forty acres, then we think the deed was inadmissible, unless the plaintiff first showed, or proposed to show, the judgment upon which the same was *216founded. It is governed by tbe same rule which applies in other cases, that where a deed, sought to be used in evidence, purports to have been executed under a judgment, it is necessary to prove such judgment as the foundation of the .power to execute the deed. This is a familiar principle; and we see nothing in this case to take it out of the operation of that rule. The defendant in this case was a stranger to the judgment amending the power; and, therefore, as against him, at least, the judgment should have been proven, in order to make the deed admissible.
It is argued, by the counsel for the plaintiff, that the trustees were public officers, and that the court will presume that they followed their authority and performed their duty in making the sale and executing the deed. But we think it would be a misapplication of that rule to extend it to this case. If the trustees derived their authority to make the sale in the manner they did from the judgment of the court, the plaintiff was required to prove that judgment. And the fact that it consisted of several thousand folios, cannot change the well-established rule upon the subject.
There was no error in excluding the trustees’ deed; and the judgment of the circuit court must be affirmed.
By the Court. —Judgment affirmed.